


CONDOR HOSPITALITY TRUST 2016 STOCK PLAN
 
SECTION 1
 
NAME AND PURPOSE
 
1.1           NAME. The name of the plan shall be the Condor Hospitality Trust
2016 Stock Plan (the "Plan").
 
1.2.           PURPOSE OF PLAN. The purpose of the Plan is to foster and promote
the long-term financial success of the Company and increase stockholder value by
(a) motivating superior performance by means of stock incentives, (b)
encouraging and providing for the acquisition of an ownership interest in the
Company by Participants and (c) enabling the Company to attract and retain the
services of a management team responsible for the long-term financial success of
the Company.
 
SECTION 2
 
DEFINITIONS
 
2.1           DEFINITIONS. Whenever used herein, the following terms shall have
the respective meanings set forth below:
 
(a)           "Act" means the Securities Exchange Act of 1934, as amended.
 
(b)
"Award" means any Option, Stock Appreciation Right, Restricted Stock, or Other
Stock-Based Award granted under the Plan, including Awards combining two or more
types of Awards in a single grant.

 
(c)           "Board" means the Board of Directors of the Company.
 
(d)           "Code" means the Internal Revenue Code of 1986, as amended.
 
(e)
"Committee" means the Compensation Committee of the Board, or its successor, or
such other committee of the Board to which the Board delegates power to act
under or pursuant to the provisions of the Plan.

 
(f)
"Company" means Condor Hospitality Trust, Inc. a Maryland corporation (and any
successor thereto) and its Subsidiaries.

 
(g)
"Eligible Director" means a person who is serving as a member of the Board and
who is not an Employee.

 
(h)           "Employee" means any employee of the Company or any of its
Subsidiaries.
 
(i)
"Fair Market Value" means, on any date, the closing price of the Stock as
reported on the Nasdaq Stock Exchange (or on such other recognized market or
quotation system on which the trading prices of the Stock are traded or quoted
at the relevant time) on such date. In the event that there are no Stock
transactions reported on such exchange (or such other system) on such date, Fair
Market Value shall mean the closing price on the immediately preceding date on
which Stock transactions were so reported.

 
(j)
"Option" means the right to purchase Stock at a stated price for a specified
period of time. For purposes of the Plan, an Option may be either (i) an
Incentive Stock Option within the meaning of Section 422 of the Code or (ii) a
Nonstatutory Stock Option.

 
(k)
“Other Stock-Based Award” means an award of a share of Stock or units of common
stock, including restricted stock units and deferred stock units, to a
Participant subject to such terms as the Committee may determine.

 
(l)
"Participant" means any Employee, Eligible Director or consultant (a
non-employee who performs bona fide services for the Company) designated by the
Committee to participate in the Plan.

 
(m)
"Plan" means the Condor Hospitality Trust 2016 Stock Plan, as in effect from
time to time.

 
(n)
"Restricted Stock" shall mean a share of Stock granted to a Participant subject
to such restrictions as the Committee may determine.

 
(o)
“Series D Stock” means the Company’s Series D convertible cumulative preferred
stock.

 
(p)           "Stock" means the Common Stock of the Company, par value $0.01per
share.
 
(q)
"Stock Appreciation Right" means the right, subject to such terms and conditions
as the Committee may determine, to receive an amount in cash or Stock, as
determined by the Committee, equal to the excess of (i) the Fair Market Value,
as of the date such Stock Appreciation Right is exercised, of the number shares
of Stock covered by the Stock Appreciation Right being exercised over (ii) the
aggregate exercise price of such Stock Appreciation Right.

 
(r)
"Subsidiary" means any corporation or partnership in which the Company owns,
directly or indirectly, 50% or more of the total combined voting power of all
classes of stock of such corporation or of the capital interest or profits
interest of such partnership.

 
2.2           GENDER AND NUMBER. Except when otherwise indicated by the context,
words in the masculine gender used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.
 
SECTION 3
 
ELIGIBILITY AND PARTICIPATION
 
The only persons eligible to participate in the Plan shall be those Participants
selected by the Committee.
 
SECTION 4
 
POWERS OF THE COMMITTEE
 
4.1           COMMITTEE MEMBERS. The Plan shall be administered by the Committee
comprised of no fewer than two members of the Board. Each Committee member shall
satisfy the requirements for (i) an “independent director” for purposes of the
Company’s corporate charter, (ii) an “independent director” under rules adopted
by the Nasdaq Stock Exchange, (iii) a “non-employee director” for purposes of
Rule 16b-3 under the Exchange Act, and (iv) an “outside director” under Section
162(m) of the Code.
 
4.2           POWER TO GRANT. The Committee shall determine the Participants to
whom Awards shall be granted, the type or types of Awards to be granted, and the
terms and conditions of any and all such Awards. The Committee may establish
different terms and conditions for different types of Awards, for different
Participants receiving the same type of Awards, and for the same Participant for
each Award such Participant may receive, whether or not granted at different
times.
 
4.3           ADMINISTRATION. The Committee shall be responsible for the
administration of the Plan. The Committee, by majority action thereof, is
authorized to prescribe, amend, and rescind rules and regulations relating to
the Plan, to provide for conditions deemed necessary or advisable to protect the
interests of the Company, and to make all other determinations necessary or
advisable for the administration and interpretation of the Plan in order to
carry out its provisions and purposes. Determinations, interpretations, or other
actions made or taken by the Committee pursuant to the provisions of the Plan
shall be final, binding, and conclusive for all purposes and upon all persons.
 
4.4           DELEGATION BY COMMITTEE.  The Committee may, at any time and from
time to time, (a) delegate to one or more of its members all or any of its
responsibilities and powers, including the responsibilities and authority
described under Sections 4.2 and 4.3, and (b) grant authority to Employees or
designate Employees of the Company to execute documents on behalf of the
Committee or to otherwise assist the Committee in the administration and
operating of the Plan.
 
SECTION 5
 
STOCK SUBJECT TO PLAN
 
5.1           NUMBER. The number of shares of Stock subject to Awards under the
Plan may not exceed 3,000,000 shares of Stock, provided, however, Awards under
this plan may not exceed 250,000 shares of Stock prior to the conversion into
Stock of all of the shares the Series D Stock.
 
The shares to be delivered under the Plan may consist, in whole or in part, of
treasury Stock or authorized but unissued Stock, not reserved for any other
purpose.
 
5.2           AVAILABILITY OF STOCK NOT ISSUED PURSUANT TO AWARDS. Any shares of
Stock subject to an Award which for any reason are cancelled, terminated or
otherwise settled without the issuance of any Stock shall again be available for
Awards under the Plan. Notwithstanding the foregoing, shares of Stock subject to
Options or Stock Appreciation Rights shall be deducted from the Plan share
reserve based on the gross number of shares of Stock exercised and not deducted
based on the net number of shares of Stock delivered; the shares of Stock
subject to an Award that are tendered to the Company or retained by the Company
to pay the exercise price or withholding taxes shall be deducted from the Plan
share reserve and shall not become available again for issuance under the Plan.
 
5.3           ADJUSTMENT IN CAPITALIZATION. In the event of any Stock dividend
or Stock split, recapitalization (including, without limitation, the payment of
an extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of shares, or other similar
corporate transaction or event, (i) the aggregate number of shares of Stock
available for Awards under Section 5.1 and (ii) the number of shares and
exercise price with respect to Options and the number, prices and dollar value
of other Awards, shall be appropriately adjusted by the Committee, whose
determination shall be conclusive.
 
5.4           DIVIDEND EQUIVALENT RIGHTS. No dividends or dividend equivalents
shall be paid on Options or Stock Appreciation Rights. The Committee may at the
time of a Restricted Stock or Other Stock-Based Award provide that any dividends
declared on common stock or dividend equivalents be (i) paid to the Participant,
(ii) accumulated for the benefit of the Participant and paid to the Participant
only after the expiration of any restrictions, or (ii) not paid or accumulated.
 
SECTION 6
 
STOCK OPTIONS
 
6.1           GRANT OF OPTIONS. Options may be granted to Participants at such
time or times as shall be determined by the Committee. Options granted under the
Plan may be of two types: (i) Incentive Stock Options and (ii) Nonstatutory
Stock Options. The Committee shall have complete discretion in determining the
number of Options, if any, to be granted to a Participant. Each Option shall be
evidenced by an Option agreement that shall specify the type of Option granted,
the exercise price, the duration of the Option, the number of shares of Stock to
which the Option pertains, the exercisability (if any) of the Option in the
event of death, retirement, disability or termination of employment, and such
other terms and conditions not inconsistent with the Plan as the Committee shall
determine. Options may also be granted in replacement of or upon assumption of
options previously issued by companies acquired by the Company by merger or
stock purchase, and any options so replaced or assumed may have the same terms
including exercise price as the options so replaced or assumed; any such options
shall not count against the limits established in Section 5.1.
 
6.2           OPTION PRICE. Nonstatutory Stock Options and Incentive Stock
Options granted pursuant to the Plan shall have an exercise price which is not
less than the Fair Market Value on the date the Option is granted.
 
6.3           EXERCISE OF OPTIONS. Options awarded to a Participant under the
Plan shall be exercisable at such times and shall be subject to such
restrictions and conditions as the Committee may impose, subject to the
Committee's right to accelerate the exercisability of such Option in its
discretion. Notwithstanding the foregoing, no Option shall be exercisable for
more than ten years after the date on which it is granted.
 
6.4           PAYMENT. The Committee shall establish procedures governing the
exercise of Options, which shall require that written notice of exercise be
given and that the Option price be paid in full in cash or cash equivalents,
including by personal check, at the time of exercise or pursuant to any
arrangement that the Committee shall approve. The Committee may, in its
discretion, permit a Participant to make payment (i) by tendering, either by
actual delivery of shares or by attestation, shares of Stock already owned by
the Participant valued at its Fair Market Value on the date of exercise or (ii)
by electing to have the Company retain Stock which would otherwise be issued on
exercise of the Option, valued at its Fair Market Value on the date of exercise.
As soon as practicable after receipt of a written exercise notice and full
payment of the exercise price, the Company shall deliver to the Participant a
certificate or certificates representing the acquired shares of Stock. The
Committee may permit a Participant to elect to pay the exercise price upon the
exercise of an Option by irrevocably authorizing a third party to sell shares of
Stock (or a sufficient portion of the shares) acquired upon exercise of the
Option and remit to the Company a sufficient portion of the sale proceeds to pay
the entire exercise price and any required tax withholding resulting from such
exercise. The Committee may approve other methods of payment.
 
6.5           INCENTIVE STOCK OPTIONS. Notwithstanding anything in the Plan to
the contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
Federal income tax treatment afforded under Section 421 of the Code.
 
6.6           NO REPRICING. Other than in connection with the change in
capitalization (as described in Section 5.3 of the Plan), the terms of Awards
may not be amended to reduce the exercise price of Options or Stock Appreciation
Rights or cancel outstanding Options or Stock Appreciation Rights in exchange
for cash, other awards or Options or Stock Appreciation Rights with an exercise
price that is less than the exercise price of the original Option or Stock
Appreciation Right.
 
6.7           NO RELOAD GRANTS. Options shall not be granted under the Plan in
consideration for the delivery of Stock to the Company in payment of the
exercise price and/or tax withholding obligation under any other Option.
 
SECTION 7
 
DIRECTOR AWARDS
 
7.1           DIRECTOR AWARDS. Any Award or formula for granting an Award under
the Plan made to Eligible Directors shall be approved by the Board. With respect
to awards to such directors, all rights, powers and authorities vested in the
Committee under the Plan shall instead be exercised by the Board.
 
SECTION 8
 
STOCK APPRECIATION RIGHTS
 
8.1           SAR'S IN TANDEM WITH OPTIONS. Stock Appreciation Rights may be
granted to Participants in tandem with any Option granted under the Plan, either
at or after the time of the grant of such Option, subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine. Each Stock Appreciation Right shall only be exercisable to the
extent that the corresponding Option is exercisable, and shall terminate upon
termination or exercise of the corresponding Option. Upon the exercise of any
Stock Appreciation Right, the corresponding Option shall terminate.
 
8.2           OTHER STOCK APPRECIATION RIGHTS. Stock Appreciation Rights may
also be granted to Participants separately from any Option, subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine.
 
8.3           LIMITATIONS. The provisions of Sections 6.2, 6.3, 6.6 and 6.7 of
the Plan shall also apply to Stock Appreciation Rights.
 
SECTION 9
 
RESTRICTED STOCK
 
9.1           GRANT OF RESTRICTED STOCK. The Committee may grant Restricted
Stock to Participants at such times and in such amounts, and subject to such
other terms and conditions not inconsistent with the Plan as it shall determine.
Each grant of Restricted Stock shall be subject to such restrictions, which may
relate to continued employment with the Company, performance of the Company, or
other restrictions, as the Committee may determine. Each grant of Restricted
Stock shall be evidenced by a written agreement setting forth the terms of such
Award.
 
9.2           REMOVAL OF RESTRICTIONS. The Committee may accelerate or waive
such restrictions in whole or in part at any time in its discretion.
 
SECTION 10
 
OTHER STOCK-BASED AWARDS
 
10.1            GENERAL. The Committee may grant Awards of Stock and Awards that
are valued in whole or in part by reference to, or are otherwise based on the
Fair Market Value of, Shares. Such other stock-based awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive or vest with respect to, one
or more shares of Stock (or the equivalent cash value of such Stock) upon the
completion of a specified period of service, the occurrence of an event, and/or
the attainment of performance objectives. Such other stock-based awards may
include the awards referenced in Sections 10.2 and 10.3.
 
10.2           RESTRICTED STOCK UNITS. Restricted Stock Units represent an
unfunded and unsecured obligation of the Company. Settlement of a Restricted
Stock Unit upon expiration of the deferral or vesting period shall be made in
Stock or otherwise as determined by the Committee.
 
10.3           PERFORMANCE SHARES. Performance shares are awards the grant,
issuance, retention, vesting and/or settlement of which is subject to the
satisfaction of one or more of the performance criteria established by the
Committee. With respect to Participants covered by any Company executive
incentive plan, the performance measures shall be those designated in such
executive incentive plan.
 
10.4           DEFERRED STOCK UNITS. Deferred Stock Units shall entitle the
Participant to receive shares of Stock (or the equivalent value in cash or other
property if so determined by the Committee) at a future time as determined by
the Committee or as determined by the Participant within guidelines established
by the Committee in the case of voluntary deferral elections.
 
SECTION 11
 
AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN
 
11.1           GENERAL. The Board may from time to time amend, modify or
terminate any or all of the provisions of the Plan, subject to the provisions of
this Section 11.1. The Board may not change the Plan in a manner which would
prevent outstanding Incentive Stock Options granted under the Plan from being
Incentive Stock Options without the written consent of the optionees concerned.
Furthermore, the Board may not make any amendment which would (i) materially
modify the requirements for participation in the Plan, (ii) increase the number
of shares of Stock subject to Awards under the Plan pursuant to Section 5.1,
(iii) change the minimum exercise price for stock options as provided in Section
6.2, (iv) eliminate the prohibitions in Sections 6.6 and 6.7, or (v) extend the
term of the Plan, in each case without the approval of a majority of the
outstanding shares of Stock entitled to vote thereon. No amendment or
modification shall affect the rights of any Participant with respect to a
previously granted Award without the written consent of the Participant.
 
11.2           TERMINATION OF PLAN. No further Awards shall be granted under the
Plan subsequent to June 15, 2026, or such earlier date as may be determined by
the Board.
 
SECTION 12
 
MISCELLANEOUS PROVISIONS
 
12.1           NONTRANSFERABILITY OF AWARDS. Except as otherwise provided by the
Committee, Awards under the Plan are not transferable, except by will or by the
laws of descent and distribution.
 
12.2           BENEFICIARY DESIGNATION. Each Participant under the Plan may from
time to time name any beneficiary or beneficiaries (who may be named contingent
or successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant shall be in a form
prescribed by the Committee, and will be effective only when filed in writing
with the Company. In the absence of any such designation, Awards outstanding at
death may be exercised by the Participant's surviving spouse, if any, or
otherwise by his estate.
 
12.3           NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION. Nothing in the Plan
shall interfere with or limit in any way the right of the Company or any
Subsidiary to terminate any Participant's employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company or any
Subsidiary. No Employee shall have a right to be selected as a Participant, or,
having been so selected, to receive any future Awards.
 
12.4           TAX WITHHOLDING. The Company shall have the power to withhold, or
require a Participant or Eligible Director to remit to the Company, an amount
sufficient to satisfy federal, state, and local withholding tax requirements on
any Award under the Plan, and the Company may defer issuance of Stock until such
requirements are satisfied. The Committee may, in its discretion, permit a
Participant to elect, subject to such conditions as the Committee shall impose,
(i) to have shares of Stock otherwise issuable under the Plan withheld by the
Company or (ii) to deliver to the Company previously acquired shares of Stock,
in each case having a Fair Market Value sufficient to satisfy all or part of the
Participant's estimated total federal, state and local tax obligation associated
with the transaction.
 
12.5           CHANGE OF CONTROL. Unless otherwise provided by the Committee at
the time of grant, if a Triggering Event for a Participant shall occur within
the 12-month period beginning with a Change of Control of the Company, then, for
such Participant, all outstanding options and stock appreciation rights shall
become immediately exercisable and all restrictions with respect to Restricted
Stock shall lapse. The Committee may make appropriate provision for the effect
of a Change of Control on Restricted Stock Units, Deferred Stock Units and
performance-based Awards.  “Triggering Event” shall mean the involuntary
termination of employment of a Participant with the Company. "Change of Control"
shall mean:
 
 
(i)
The acquisition (other than from the Company) by any person, entity or "group",
within the meaning of Section 13(d)(3) or 14(d)(2) of the Act (excluding any
acquisition or holding by (i) the Company or its subsidiaries, (ii) any employee
benefit plan of the Company or its subsidiaries which acquires beneficial
ownership of voting securities of the Company, and (iii) anyone pursuant to
rights to acquire common stock or voting power held as of the date this Plan is
approved by the Company’s stockholders) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Act) of 50% or more of either the
then outstanding shares of common stock or the combined voting power of the
Company's then outstanding voting securities entitled to vote generally in the
election of directors;

 
 
(ii)
Individuals who, as of the date hereof, constitute the Board (as of the date
hereof the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for the election by the
Company's stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be, for purposes of this
Plan, considered as though such person were a member of the Incumbent Board;

 
 
(iii)
Consummation of a reorganization, merger or consolidation, or sale or other
disposition of substantially all of the assets of the Company (a “Business
Combination”), in each case, unless following such Business Combination, the
persons who were the beneficial owners of outstanding voting securities of the
Company immediately prior to such Business Combination beneficially own directly
or indirectly more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, of
the Company resulting from such Business Combination (including a company which,
as a result of such transaction, owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of the Company; or

 
 
(iv)
The complete liquidation or dissolution of the Company.

 
12.6           AGREEMENTS WITH COMPANY. An Award under the Plan shall be subject
to such terms and conditions, not inconsistent with the Plan, as the Committee
may, in its sole discretion, prescribe. The terms and conditions of any Award to
any Participant shall be reflected in such form of written document as is
determined by the Committee or its designee.
 
12.7           COMPANY INTENT. The Company intends that the Plan comply in all
respects with Rule 16b-3 under the Act, and any ambiguities or inconsistencies
in the construction of the Plan shall be interpreted to give effect to such
intention. If any provision of the Plan or an Award contravenes any regulations
promulgated under Section 409A of the Code or could cause an Award to be subject
to interest and penalties under Section 409A of the Code, such provision of the
Plan or any Award shall be modified to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A of the Code.
 
12.8           REQUIREMENTS OF LAW. The granting of Awards and the issuance of
shares of Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or securities exchanges as
may be required.
 
12.9           EFFECTIVE DATE. The Plan shall be effective upon its adoption by
the Board subject to approval by the Company's stockholders at the 2016 annual
stockholders' meeting.
 
12.10           GOVERNING LAW. The Plan, and all agreements hereunder, shall be
construed in accordance with and governed by the laws of the State of Maryland.


 

